Title: From John Adams to Justin Griswold, 3 May 1818
From: Adams, John
To: Griswold, Justin



Sir
Quincy May 3d. 1818.

I was born on the nineteenth of October 1735, and consequently was eighty two years of age, on the thirtieth of October 1817.
My Son John Quincy, was born on the eleventh of July 1767, and consequently will be fifty one years of age, on the eleventh of July next.
If this information can afford any gratification to the old revolutionary Gentleman of your vicinity, everyone of whom I love, it is communicated with pleasure though it is not written without pain by the quivering hand of your and their age and respectfull / humble servant
John Adams.